DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Final Rejection on the merits. Claim 2 is/are currently pending and considered below.

Election/Restrictions
Applicant’s election without traverse of Species II, Claim 2 in the reply filed on 08 Oct 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numbers 350 and 360.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the machine translation of Fukui JP H0976172A (Fukui) and further in view of Stoll US 5,606,993 (Stoll).

Regarding Claim 2, Fukui discloses, A hydraulic hammering device, comprising:
a cylinder (FIG. 4, #2, para [0002]);
a piston (FIG. 4, #1, para [0002]) configured to be slidably fitted into the cylinder in such a manner as to be capable of advancing and retracting (para [0005]);
a second control valve (FIG. 2, #32, para [0017]) to select either mode of an auto-stroke mode in which a piston stroke of the piston is switched between a regular stroke and a short stroke shorter than the regular stroke (para [0007]) or an idle strike prevention mode in which an inside of a circuit configured to hydraulically drive the piston is decompressed to lower than a working pressure, wherein: 
Fukui does not disclose, a spool chamber into which, as a spool for selecting a mode, a spool for auto-stroke or a spool for idle strike prevention is slidably fitted in a replaceable manner, and
 when the spool for auto-stroke is slidably fitted into the spool chamber, the auto-stroke mode is selected, and, when the spool for idle strike prevention is slidably fitted into the spool chamber, the idle strike prevention mode is selected.
However, Stoll teaches, a spool chamber (FIG. 1 and 4, #12, Col. 3, lines 46-48) into which, as a spool (FIG. 1, #s 27 & 27ꞌ) for selecting a mode, a spool for auto-stroke or a spool for idle strike prevention is slidably fitted in a replaceable manner, and
when the spool (27 & 27ꞌ) for auto-stroke is slidably fitted into the spool chamber (12), the auto-stroke mode is selected, and, when the spool for idle strike prevention is slidably fitted into the spool chamber, the idle strike prevention mode is selected (Col. 8, lines 49-52).
.

Response to Arguments
Applicant’s arguments, see Page 6, filed 08 Oct 2021, with respect to the Abstract have been fully considered and are persuasive.  The objection of Abstract has been withdrawn. 

Applicant’s Argument
Applicant's arguments filed 08 Oct 2021 that Fukui does not show that the stroke switching valve 32 is “a second control valve configured to select either auto-stroke mode or idle strike prevention mode” as recited in Claim 2 and that Stoll does not cure this deficiency.

Examiner’s Response to the Argument
This argument is not persuasive because Fukui discloses that the stroke switching valve 32 can be switched between different states by the operator without going to the hydraulic breaker (para [0026]).  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        22 Nov 2021

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731